Exhibit 10.1


COMMON STOCK EXCHANGE AGREEMENT


This Common Stock Exchange Agreement (this “Agreement”) is dated as of December
22, 2011, by and between VistaGen Therapeutics, Inc., a Nevada corporation (the
“Company”), and Platinum Long Term Growth VII, LLC (“Platinum”).
 
RECITALS
 
WHEREAS, Platinum currently holds 2,042,862 shares of Common Stock of the
Company (“Shares”); and
 
WHEREAS, subject to the terms and conditions set forth herein, the Company and
Platinum desire to cancel and retire a certain number of Shares held by Platinum
as more particularly set forth in this Agreement, in exchange for shares of the
Company’s newly created Series A Convertible Preferred Stock (the “Series A
Preferred”) (the “Exchange”).  A copy of the Certificate of Designation of the
Relative Rights and Preferences of the Series A Preferred is attached hereto as
Exhibit A (“Certificate of Designation”).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby agreed and acknowledged, the parties hereby agree as
follows:
 
AGREEMENT
 
1. Securities Exchange.
 
(a) In consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, Platinum agrees
to deliver and surrender to the Company for cancellation that number of Shares
set forth in Paragraph (d) below (the “Exchanged Securities”), in exchange for
Forty-Five Thousand, Nine Hundred and Eighty (45,980) shares of Series A
Preferred (“Exchange Shares”) and the Company agrees to issue and deliver the
Exchange Shares to Platinum.
 
(b) The closing under this Agreement (the “Closing”) shall take place upon the
satisfaction of each of the conditions set forth in Sections 4 and 5 hereof (the
“Closing Date”).
 
(c) At the Closing, Platinum shall deliver to the Company for cancellation the
Exchanged Securities, or an indemnification undertaking with respect to such
Exchanged Securities in the event of the loss, theft or destruction of such
Exchanged Securities.  At the Closing, the Company shall issue to Platinum a
certificate evidencing the Exchange Shares.
 
(d) The number of Shares to be exchanged by Platinum pursuant to this Agreement
shall be Four Hundred Eighty Four Thousand (484,000).
 
2. Representations, Warranties and Covenants of Platinum.  Platinum hereby makes
the following representations and warranties to the Company, and covenants for
the benefit of the Company:
 
(a) Platinum is a limited liability company validly existing and in good
standing under the laws of the jurisdiction of its organization.
 
(b) This Agreement has been duly authorized, validly executed and delivered by
Platinum and is a valid and binding agreement and obligation of Platinum
enforceable against Platinum in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and
Platinum has full power and authority to execute and deliver the Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
 

 
 

--------------------------------------------------------------------------------

 

(c) Platinum understands that the Exchange Shares are being offered and sold to
it in reliance on specific provisions of Federal and state securities laws and
that the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of Platinum set forth
herein for purposes of qualifying for exemptions from registration under the
Securities Act of 1933, as amended (the “Securities Act”) and applicable state
securities laws.
 
(d) Platinum is an “accredited investor” as defined under Rule 501 of Regulation
D promulgated under the Securities Act.
 
(e) Platinum is and will be acquiring the Exchange Shares for Platinum’s own
account, for investment purposes, and not with a view to any resale or
distribution in whole or in part, in violation of the Securities Act or any
applicable securities laws; provided, however, that notwithstanding the
foregoing, Platinum does not covenant to hold the Exchange Shares for any
minimum period of time.
 
(f) The offer and sale of the Exchange Shares is intended to be exempt from
registration under the Securities Act, by virtue of Section 3(a)(9) and/or 4(2)
thereof.  Platinum understands that the Securities purchased hereunder are
“restricted securities,” as that term is defined in the Securities Act and the
rules thereunder, have not been registered under the Securities Act, and that
none of the Exchange Shares can be sold or transferred unless they are first
registered under the Securities Act and such state and other securities laws as
may be applicable or the Company receives an opinion of counsel reasonably
acceptable to the Company that an exemption from registration under the
Securities Act is available (and then the Exchange Shares may be sold or
transferred only in compliance with such exemption and all applicable state and
other securities laws).
 
(g) Platinum owns and holds, beneficially and of record, the entire right,
title, and interest in and to the Exchanged Securities free and clear of all
rights and Encumbrances (as defined below).   Platinum has full power and
authority to vote, transfer and dispose of the Exchanged Securities free and
clear of any right or Encumbrance other than restrictions under the Securities
Act and applicable state securities laws.  Other than the transactions
contemplated by this Agreement, there is no outstanding vote, plan, pending
proposal, or other right of any person to acquire all or any of the Exchanged
Securities.  As used herein, “Encumbrances” shall mean any security or other
property interest or right, claim, lien, pledge, option, charge, security
interest, contingent or conditional sale, or other title claim or retention
agreement, interest or other right or claim of third parties, whether perfected
or not perfected, voluntarily incurred or arising by operation of law, and
including any agreement (other than this Agreement) to grant or submit to any of
the foregoing in the future.  The Exchanged Securities constitute all of the
securities owned or held of record or beneficially owned or held by Platinum,
other than shares of the Company’s Common Stock.
 
3. Representations, Warranties and Covenants of the Company.  The Company
represents and warrants to Platinum, and covenants for the benefit of Platinum,
as follows:
 
(a) The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Nevada, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted, and is duly registered and qualified to conduct its
business and is in good standing in each jurisdiction or place where the nature
of its properties or the conduct of its business requires such registration or
qualification, except where the failure to register or qualify would not have a
Material Adverse Effect.  For purposes of this Agreement, “Material Adverse
Effect” shall mean any material adverse effect on the business, operations,
properties, prospects, or financial condition of the Company and its
subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its obligations under this Agreement in any material respect.
 
(b) The Exchange Shares have been duly authorized by all necessary corporate
action and, when paid for or issued in accordance with the terms hereof, the
Exchange Shares shall be validly issued and outstanding, fully paid and
nonassessable, free and clear of all liens, encumbrances and rights of refusal
of any kind.   As of the date hereof, and without giving effect to the Exchange,
there are not less than 16,161,946 shares of Common Stock outstanding.
 

 
 

--------------------------------------------------------------------------------

 

(c) This Agreement has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding agreement and obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver the Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
 
(d) The execution and delivery of the Agreement and the consummation of the
transactions contemplated by this Agreement by the Company, will not (i)
conflict with or result in a breach of or a default under any of the terms or
provisions of, (A) the Company’s certificate of incorporation or by-laws, or (B)
of any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of its material properties or assets is bound, (ii) result in a violation
of any provision of any law, statute, rule, regulation, or any existing
applicable decree, judgment or order by any court, Federal or state regulatory
body, administrative agency, or other governmental body having jurisdiction over
the Company, or any of its material properties or assets or (iii) result in the
creation or imposition of any material lien, charge or encumbrance upon any
material property or assets of the Company or any of its subsidiaries pursuant
to the terms of any agreement or instrument to which any of them is a party or
by which any of them may be bound or to which any of their property or any of
them is subject except in the case of clauses (i)(B), (ii) or (iii) for any such
conflicts, breaches, or defaults or any liens, charges, or encumbrances which
would not have a Material Adverse Effect.
 
(e) The delivery and issuance of the Exchange Shares in accordance with the
terms of and in reliance on the accuracy of Platinum’s representations and
warranties set forth in this Agreement will be exempt from the registration
requirements of the Securities Act.
 
(f) Except for the filing of the Certificate of Designation, no consent,
approval or authorization of or designation, declaration or filing with any
governmental authority on the part of the Company is required in connection with
the valid execution and delivery of this Agreement or the offer, sale or
issuance of the Exchange Shares or the consummation of any other transaction
contemplated by this Agreement.
 
(g) The Company has complied and will comply with all applicable federal and
state securities laws in connection with the offer, issuance and delivery of the
Exchange Shares hereunder.  Neither the Company nor anyone acting on its behalf,
directly or indirectly, has or will sell, offer to sell or solicit offers to buy
any of the Exchange Shares, or similar securities to, or solicit offers with
respect thereto from, or enter into any preliminary conversations or
negotiations relating thereto with, any person, or has taken or will take any
action so as to bring the issuance and sale of any of the Exchange Shares under
the registration provisions of the Securities Act and applicable state
securities laws.  Neither the Company nor any of its affiliates, nor any person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of any of the Exchange Shares.
 
(h) The Company represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to any third party
for the solicitation of the Exchange.  Other than the exchange of the Exchanged
Securities, the Company has not received any consideration for the Exchange
Shares.  By virtue of such exchange, the holding period for the Exchange Shares
under Rule 144 of the Securities Act shall begin no later than the holding
period for the Exchanged Securities.
 
(i)           The Company shall cause its Common Stock to continue to be
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934
(the “Exchange Act”), and not take any action or file any document (whether or
not permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend its reporting and filing obligations under the Exchange Act
and the Securities Act, except as permitted herein.  The Company will take all
action necessary to continue the listing or trading of its Common Stock on the
OTC Bulletin Board or other exchange or market on which the Common Stock is
trading.  If necessary, the Company will promptly file the “Listing Application”
for, or in connection with, the issuance and delivery of the Exchange
Shares.  The Company further covenants that it will take such further actions as
Platinum may reasonably request, all to the extent required from time to time to
enable Platinum to sell the Exchange Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act.  Upon the request of Platinum, the Company
shall deliver to Platinum a written certification of a duly authorized officer
as to whether it has complied with such requirements.
 
(j)           The Company will provide, at the Company’s expense, such legal
opinions in the future as are reasonably appropriate and necessary for the
issuance and resale of the Common Stock issuable upon conversion of the Exchange
Shares pursuant to an effective registration statement, Rule 144 under the
Securities Act or an exemption from registration.  In the event that such Common
Stock is sold in a manner that complies with an exemption from registration, the
Company shall promptly cause its counsel (at its expense) to issue to the
transfer agent an opinion permitting removal of the legend (indefinitely if
pursuant to Rule 144(k) of the Securities Act (or its successor provisions,
including any provision that permits unlimited resales after the relevant
holding period set forth in Rule 144), or to permit sales of the Common Stock if
pursuant to the other provisions of Rule 144 of the Securities Act).
 
(k)           The Company shall promptly deliver shares of Common Stock to
Platinum upon Platinum’s request to convert all or any portion of the Exchange
Shares.
 
4. Conditions Precedent to the Obligation of the Company to Consummate the
Exchange.  The obligation hereunder of the Company to issue and deliver the
Exchange Shares to Platinum and consummate the Exchange is subject to the
satisfaction or waiver, at or before the Closing Date, of each of the conditions
set forth below.  These conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion.
 
(a) The Company shall have filed the Certificate of Designation with the Nevada
Secretary of State, in substantially the form attached hereto as Exhibit A.
 
(b) Platinum shall have executed and delivered this Agreement.
 
(c) Platinum shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by Platinum at or prior to
the Closing Date.
 
(d) The representations and warranties of Platinum shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.
 
5. Conditions Precedent to the Obligation of Platinum to Consummate the
Exchange. The obligation hereunder of Platinum to surrender the Exchanged
Securities, accept the Exchange Shares and consummate the Exchange is subject to
the satisfaction or waiver, at or before the Closing Date, of each of the
conditions set forth below.  These conditions are for Platinum’s sole benefit
and may be waived by Platinum at any time in its sole discretion.
 
(a) The Company shall have executed and delivered this Agreement.
 
(b) The Company shall have filed the Certificate of Designation with the Nevada
Secretary of State, in substantially the form attached hereto as Exhibit A, and
the Certificate of Designation shall have been accepted for filing by the Nevada
Secretary of State.
 
(c) The Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Agreement
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date.
 

 
 

--------------------------------------------------------------------------------

 

(d) Each of the representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time, except for representations and warranties that
speak as of a particular date, which shall be true and correct in all material
respects as of such date.
 
(e) No statute, regulation, executive order, decree, ruling or injunction shall
have been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction which prohibits the consummation of any of
the transactions contemplated by this Agreement at or prior to the Closing Date.
 
(f) As of the Closing Date, no action, suit or proceeding before or by any court
or governmental agency or body, domestic or foreign, shall be pending against or
affecting the Company, or any of its properties, which questions the validity of
the Agreement or the transactions contemplated thereby or any action taken or to
be taken pursuant thereto.  As of the Closing Date, no action, suit, claim or
proceeding before or by any court or governmental agency or body, domestic or
foreign, shall be pending against or affecting the Company, or any of its
properties, which, if adversely determined, is reasonably likely to result in a
Material Adverse Effect.
 
(g) Platinum shall have received an opinion of counsel to the Company in form
and substance reasonably satisfactory to Platinum.
 
6. Governing Law; Consent to Jurisdiction.  This Agreement shall be governed by
and interpreted in accordance with the laws of the State of New York without
giving effect conflicts of law principles that would result in the application
of the substantive laws of another jurisdiction.  Each of the Parties consents
to the exclusive jurisdiction of the Federal courts whose districts encompass
any part of the State of New York in connection with any dispute arising under
this Agreement and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions.  Each Party waives its
right to a trial by jury.  Each Party to this Agreement irrevocably consents to
the service of process in any such proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to such Party at its address
set forth herein.  Nothing herein shall affect the right of any Party to serve
process in any other manner permitted by law.
 
7. Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, express overnight courier,
registered first class mail, or telecopier (provided that any notice sent by
telecopier shall be confirmed by other means pursuant to this Section 7),
initially to the address set forth below, and thereafter at such other address,
notice of which is given in accordance with the provisions of this Section.
 

 
 

--------------------------------------------------------------------------------

 



 
(a) if to the Company:
 
VistaGen Therapeutics, Inc.
384 Oyster Point Blvd., Suite No. 8
South San Francisco, California 94080
Attention: Chief Executive Officer
Tel. No.: (650) 244-9990 ext. 224
Fax No.: (888) 482-2602
with a copy to:
 
Disclosure Law Group
501 West Broadway, Suite 800
San Diego, California 92101
Attention: Daniel W. Rumsey, Esquire
Tel No.: (619) 795-1134
Fax No.: (619) 330-2101

 
(b) if to Platinum:
 
Platinum Long Term Growth VII, LLC
152 West 57th Street, 4th Floor
New York, NY 10019
Attention: Michael Goldberg, M.D.
Tel. No.: (212) 271-7895
Fax No.: (212) 582-2424
 
with a copy to:
 
 
Burak Anderson & Melloni, PLC
30 Main Street, Suite 210
Burlington, Vermont 05401
Attention: Shane W. McCormack, Esquire
Tel No.: (802) 862-0500
Fax No.: (802) 862-8176
     

 
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when receipt is acknowledged,
if telecopied; or when actually received or refused if sent by other means.
 
8. Disclosure of Transaction. The Company shall file with the Securities and
Exchange Commission a Current Report on Form 8-K (the “Form 8-K”) describing the
material terms of the transactions contemplated hereby (and attaching as
exhibits thereto this Agreement and the Certificate of Designation) as soon as
practicable following the Closing Date but in no event more than two (2)
business days following the Closing Date.
 

 
 

--------------------------------------------------------------------------------

 

9. Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein.  This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by both of the Parties.
 
10. Counterparts.  This Agreement may be executed by facsimile signature and in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 
 
VISTAGEN THERAPEUTICS, INC.
 
By  /s/ Shawn K. Singh
Name:  Shawn K. Singh
Title: Chief Executive Officer
 
 
PLATINUM LONG TERM GROWTH VII, LLC
 
By: /s/ Joan Janczewski
Name:  Joan Janczewski
Title:  Chief Operating Officer



 
                 



 

 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
 
CERTIFICATE OF DESIGNATION OF THE RELATIVE RIGHTS AND PREFERENCES
 
OF THE
 
SERIES A CONVERTIBLE PREFERRED STOCK
 
OF
VISTAGEN THERAPEUTICS, INC.


The undersigned, the Chief Executive Officer of VistaGen Therapeutics, Inc., a
Nevada corporation (the “Company”), in accordance with the provisions of Section
78.195 of the Nevada Revised Statutes, does hereby certify that, pursuant to the
authority conferred upon the Board of Directors of the Corporation by the
Articles of Incorporation of the Company, the following resolution creating a
series of Series A Convertible Preferred Stock, was duly adopted on December 20,
2011:


RESOLVED, that pursuant to the authority expressly granted to and vested in the
Board of Directors of the Company by provisions of the Certificate of
Incorporation of the Company (the “Certificate of Incorporation”), there hereby
is created out of the shares of Preferred Stock, par value $.001 per share, of
the Company authorized in Article V of the Certificate of Incorporation (the
“Preferred Stock”), a series of Preferred Stock of the Company, to be named
“Series A Convertible Preferred Stock,” consisting of Five Hundred Thousand
(500,000) shares, which series shall have the following designations, powers,
preferences and relative and other special rights and the following
qualifications, limitations and restrictions:
 
1. Designation and Rank. The designation of such series of the Preferred Stock
shall be the Series A Convertible Preferred Stock, par value $.001 per share
(the "Series A Preferred Stock"). The maximum number of shares of Series A
Preferred Stock shall be Five Hundred Thousand  (500,000) shares. The Series A
Preferred Stock shall rank prior to the common stock, par value $.001 per share
(the "Common Stock"), and shall rank senior to all other classes and series of
equity securities of the Company that by their terms do not rank senior to the
Series A Preferred Stock ("Junior Stock").
 
2. Dividends. Whenever the Board of Directors declares a dividend on the Common
Stock each holder of record of a share of Series A Preferred Stock, or any
fraction of a share of Series A Preferred Stock, on the date set by the Board of
Directors to determine the owners of the Common Stock of record entitled to
receive such dividend (the "Record Date") shall be entitled to receive out of
any assets at the time legally available therefore, an amount equal to such
dividend declared on one share of Common Stock multiplied by the number of
shares of Common Stock into which such share, or such fraction of a share, of
Series A Preferred Stock could be converted on the Record Date.
 



 
 

--------------------------------------------------------------------------------

 

 
3. Voting Rights.

 
(a) Class Voting Rights. The Series A Preferred Stock shall have the following
class voting rights. So long as any shares of the Series A Preferred Stock
remain outstanding, the Company shall not, without the affirmative vote or
consent of the holders of at least sixty-seven percent (67%) of the shares of
the Series A Preferred Stock outstanding at the time, given in person or by
proxy, either in writing or at a meeting, in which the holders of the Series A
Preferred Stock vote separately as a class: (i) amend, alter or repeal the
provisions of the Series A Preferred Stock so as to adversely affect any right,
preference, privilege or voting power of the Series A Preferred Stock; (ii)
increase the authorized number of shares of Series A Preferred Stock; or (iii)
effect any distribution with respect to Junior Stock except that the Company may
effect a distribution on the Common stock if the Company makes a like kind
distribution on each share, or fraction of a share, of Series A Preferred Stock
in an amount equal to the distribution on one share of Common Stock multiplied
by the number of shares of Common Stock into which such one share, or such
fraction of a share, of Series A Preferred Stock can be converted at the time of
such distribution.
 
(b) General Voting Rights. Except with respect to transactions upon which the
Series A Preferred Stock shall be entitled to vote separately as a class
pursuant to Section 3(a) above, the Series A Preferred Stock shall have no
voting rights. The Common Stock into which the Series A Preferred Stock is
convertible shall, upon issuance, have all of the same voting rights as other
issued and outstanding Common Stock of the Company.
 
4. Liquidation Preference.

 
(a) In the event of the liquidation, dissolution or winding up of the affairs of
the Company, whether voluntary or involuntary, after payment or provision for
payment of the debts and other liabilities of the Company, the holders of shares
of the Series A Preferred Stock then outstanding shall be entitled to receive,
out of the assets of the Company, whether such assets are capital or surplus of
any nature an amount per share of Series A Preferred Stock calculated by taking
the total amount available for distribution to holders of all the Company's
outstanding Common Stock before deduction of any preference payments for the
Series A Preferred Stock, divided by the total of (x), all of the then
outstanding shares of the Company's Common Stock, plus (y) all of the shares of
the Company's Common Stock into which all of the outstanding shares of the
Series A Preferred Stock can be converted (the "Liquidation Preference Amount")
before any payment shall be made or any assets distributed to the holders of the
Common Stock or any other Junior Stock. If the assets of the Company are
sufficient to pay in part, but are not sufficient to pay in full, the
Liquidation Preference Amount payable to the holders of outstanding shares of
the Series A Preferred Stock and any series of preferred stock or any other
class of stock on a parity, as to rights on liquidation, dissolution or winding
up, with the Series A Preferred Stock, then all of such assets available to pay
a part of the Liquidation Preference Amount to the holders of the outstanding
shares of Series A Preferred Stock and the other classes of stock on a parity as
to rights on liquidation, dissolution or winding up, will be distributed among
the holders of the Series A Preferred Stock and the other classes of stock on a
parity with the Series A Preferred Stock, if any, ratably in accordance with the
respective amounts that would be payable on such shares if all amounts payable
thereon were paid in full. The liquidation payment with respect to each
outstanding fractional share of Series A Preferred Stock shall be equal to a
ratably proportionate amount of the liquidation payment with respect to each
outstanding share of Series A Preferred Stock. All payments for which this
Section 4(a) provides shall be in cash, property (valued at its fair market
value as determined by an independent appraiser reasonably acceptable to the
holders of a majority of the Series A Preferred Stock), or a combination
thereof; provided, however, that no cash shall be paid to holders of Junior
Stock unless each holder of the outstanding shares of Series A Preferred Stock
has been paid in cash the full Liquidation Preference Amount to which such
holder is entitled as provided herein. After payment of the full Liquidation
Preference Amount to which each holder is entitled, such holders of shares of
Series A Preferred Stock will not be entitled to any further participation as
such in any distribution of the assets of the Company.



 
 

--------------------------------------------------------------------------------

 
 
(b) A consolidation or merger of the Company with or into any other corporation
or corporations, or a sale of all or substantially all of the assets of the
Company, or the effectuation by the Company of a transaction or series of
transactions in which more than 50% of the voting shares of the Company is
disposed of or conveyed, or other acquisition type transaction shall be, at the
election of a majority of the holders of the Series A Preferred Stock, deemed to
be a liquidation, dissolution, or winding up within the meaning of this Section
4. In the event of the merger or consolidation of the Company with or into
another corporation that is not treated as a liquidation pursuant to this
Section 4(b), the Series A Preferred Stock shall maintain its relative powers,
designations and preferences provided for herein and no merger shall result
inconsistent therewith.

 
(c) Written notice of any voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Company, stating a payment date and the place
where the distributable amounts shall be payable, shall be given by mail,
postage prepaid, no less than forty-five (45) days prior to the payment date
stated therein, to the holders of record of the Series A Preferred Stock at
their respective addresses as the same shall appear on the books of the Company.

 
5.      Conversion. The holder of Series A Preferred Stock shall have the
following conversion rights (the "Conversion Rights"):

 
(a) Right to Convert. At any time on or after the Issuance Date, the holder of
any such shares of Series A Preferred Stock may, at such holder's option,
subject to the limitations set forth in Section 7 herein, elect to convert (a
"Voluntary Conversion") all or any portion of the shares of Series A Preferred
Stock held by such person into a number of fully paid and nonassessable shares
of Common Stock at a conversion rate of ten (10) shares of Common Stock for each
share of Preferred Stock (subject to adjustments set forth in Section 7(e)
herein, the "Conversion Rate"). The Company shall keep written records of the
conversion of the shares of Series A Preferred Stock converted by each holder. A
holder shall be required to deliver the original certificates representing the
shares of Series A Preferred Stock upon any conversion of the Series A Preferred
Stock as provided in Section 5(b) below.

 
(b)     Mechanics of Voluntary Conversion. The Voluntary Conversion of Series A
Preferred Stock shall be conducted in the following manner:
 
(i) Holder's Delivery Requirements. To convert Series A Preferred Stock into
full shares of Common Stock on any date (the "Voluntary Conversion Date"), the
holder thereof shall (A) transmit by facsimile (or otherwise deliver), for
receipt on or prior to 5:00 p.m., New York time on such date, a copy of a fully
executed notice of conversion in the form attached hereto as Exhibit A (the
"Conversion Notice"), to the Company, and (B) with respect to the conversion of
shares of Series A Preferred Stock held by any holder, such holder shall
surrender to a common carrier for delivery to the Company as soon as practicable
following such Conversion Date, but in no event later than five (5) business
days after such date, the original certificates representing the shares of
Series A Preferred Stock being converted (or an indemnification undertaking with
respect to such shares in the case of their loss, theft or destruction) (the
"Preferred Stock Certificates").

 
 

--------------------------------------------------------------------------------

 

 
(ii) Company's Response. Upon receipt by the Company of a facsimile copy of a
Conversion Notice, the Company shall immediately send, via facsimile, a
confirmation of receipt of such Conversion Notice to such holder and the Company
or its designated transfer agent (the "Transfer Agent"), as applicable, shall,
within five (5) business days following the date of receipt by the Company of
the certificate representing the shares of Series A Preferred Stock being
converted, (x) issue and deliver to the Depository Trust Company ("DTC") account
on the holder's behalf via the Deposit Withdrawal Agent Commission System
("DWAC") as specified in the Conversion Notice, registered in the name of the
holder or its designee, for the number of shares of Common Stock to which the
holder shall be entitled, and (y) if the certificate so surrendered represents
more shares of Series A Preferred Stock than those being converted, issue and
deliver to the holder a new certificate for such number of shares of Series A
Preferred Stock represented by the surrendered certificate which were not
converted.
 
(iii) Intentionally Omitted.
 
(iv) Record Holder. The person or persons entitled to receive the shares of
Common Stock issuable upon a conversion of the Series A Preferred Stock shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.

 
(v)            Company's Failure to Timely Convert. If within five (5) business
days of the Company's receipt of the Conversion Notice (the "Share Delivery
Period") the Company shall fail to issue and deliver to a holder the number of
shares of Common Stock to which such holder is entitled upon such holder's
conversion of the Series A Preferred Stock (a "Conversion Failure"), in addition
to all other available remedies which such holder may pursue hereunder, the
Company shall pay additional damages to such holder on each business day after
such fifth (5th) business day that such conversion is not timely effected in an
amount equal to 0.5% of the product of (A) the sum of the number of shares of
Common Stock not issued to the holder on a timely basis pursuant to Section
5(b)(ii) and to which such holder is entitled and (B) the closing bid price of
the Common Stock on the last possible date which the Company could have issued
such Common Stock to such holder without violating Section 5(b)(ii). If the
Company fails to pay the additional damages set forth in this Section 5(b)(v)
within five (5) business days of the date incurred, then such payment shall bear
interest at the rate of 2% per month (pro rated for partial months) until such
payments are made.
 
(c) Intentionally Omitted.
 
(d) Intentionally Omitted.
 
(e) Adjustments of Conversion Rate.

 
(i) Adjustments for Stock Splits and Combinations. If the Company shall at any
time or from time to time after the Issuance Date, effect a stock split of the
outstanding Common Stock, the Conversion Rate shall be proportionately
increased. If the Company shall at any time or from time to time after the
Issuance Date, combine the outstanding shares of Common Stock, the Conversion
Rate shall be proportionately decreased. Any adjustments under this Section
5(e)(i) shall be effective at the close of business on the date the stock split
or combination occurs.

 
 

--------------------------------------------------------------------------------

 
 
(ii) Adjustments for Certain Dividends and Distributions. If the Company shall
at any time or from time to time after the Issuance Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in shares of Common Stock, then, and in
each event, the Conversion Rate shall be increased as of the time of such
issuance or, in the event such record date shall have been fixed, as of the
close of business on such record date, by multiplying, as applicable, the
Conversion Rate then in effect by a fraction:
 
(1) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately after such issuance on the close of business
on such record date; and
 
(2) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance on the
close of business on such record date.
 
(iii) Adjustment for Other Dividends and Distributions. If the Company shall, at
any time or from time to time after the Issuance Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in securities of the Company other than
shares of Common Stock, then, and in each event, an appropriate revision to the
applicable Conversion Rate shall be made and provision shall be made (by
adjustments of the Conversion Rate or otherwise) so that the holders of Series A
Preferred Stock shall receive upon conversions thereof, in addition to the
number of shares of Common Stock receivable thereon, the number of securities of
the Company which they would have received had their Series A Preferred Stock
been converted into Common Stock on the date of such event and had thereafter,
during the period from the date of such event to and including the Conversion
Date, retained such securities (together with any distributions payable thereon
during such period), giving application to all adjustments called for during
such period under this Section 5(e)(iii) with respect to the rights of the
holders of the Series A Preferred Stock.
 
(iv) Adjustments for Reclassification, Exchange or Substitution. If the Common
Stock issuable upon conversion of the Series A Preferred Stock at any time or
from time to time after the Issuance Date shall be changed to the same or
different number of shares of any class or classes of stock, whether by
reclassification, exchange, substitution or otherwise (other than by way of a
stock split or combination of shares or stock dividends provided for in Sections
5(e)(i), (ii) and (iii), or a reorganization, merger, consolidation, or sale of
assets provided for in Section 5(e)(v)), then, and in each event, an appropriate
revision to the Conversion Rate shall be made and provisions shall be made so
that the holder of each share of Series A Preferred Stock shall have the right
thereafter to convert such share of Series A Preferred Stock into the kind and
amount of shares of stock and other securities receivable upon reclassification,
exchange, substitution or other change, by holders of the number of shares of
Common Stock into which such share of Series A Preferred Stock might have been
converted immediately prior to such reclassification, exchange, substitution or
other change, all subject to further adjustment as provided herein.

 
 

--------------------------------------------------------------------------------

 
 
(v) Adjustments for Reorganization, Merger, Consolidation or Sales of Assets. If
at any time or from time to time after the Issuance Date there shall be a
capital reorganization of the Company (other than by way of a stock split or
combination of shares or stock dividends or distributions provided for in
Section 5(e)(i), (ii) and (iii), or a reclassification, exchange or substitution
of shares provided for in Section 5(e)(iv)), or a merger or consolidation of the
Company with or into another corporation, or the sale of all or substantially
all of the Company's properties or assets to any other person (an "Organic
Change"), then as a part of such Organic Change an appropriate revision to the
Conversion Rate shall be made and provision shall be made so that the holder of
each share of Series A Preferred Stock shall have the right thereafter to
convert such share of Series A Preferred Stock into the kind and amount of
shares of stock and other securities or property of the Company or any successor
corporation resulting from the Organic Change which the holder of such share of
Series A Preferred Stock would have received if such share of Series A Preferred
Stock had been converted prior to such Organic Change.
 
(vi) Record Date. In case the Company shall take record of the holders of its
Common Stock or any other Preferred Stock for the purpose of entitling them to
subscribe for or purchase Common Stock or Convertible Securities, then the date
of the issue or sale of the shares of Common Stock shall be deemed to be such
record date.
 
(f) No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 5 and in
the taking of all such action as may be necessary or appropriate in order to
protect the Conversion Rights of the holders of the Series A Preferred Stock
against impairment. In the event a holder shall elect to convert any shares of
Series A Preferred Stock as provided herein, the Company cannot refuse
conversion based on any claim that such holder or any one associated or
affiliated with such holder has been engaged in any violation of law, unless an
injunction from a court, on notice, restraining and/or adjoining conversion of
all or of such shares of Series A Preferred Stock shall have been issued.
 
(g) Certificates as to Adjustments. Upon occurrence of each adjustment or
readjustment of the Conversion Rate or number of shares of Common Stock issuable
upon conversion of the Series A Preferred Stock pursuant to this Section 5, the
Company at its expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to each holder of such Series A
Preferred Stock a certificate setting forth such adjustment and readjustment,
showing in detail the facts upon which such adjustment or readjustment is based.
The Company shall, upon written request of the holder of such affected Series A
Preferred Stock, at any time, furnish or cause to be furnished to such holder a
like certificate setting forth such adjustments and readjustments, the
Conversion Rate in effect at the time, and the number of shares of Common Stock
and the amount, if any, of other securities or property which at the time would
be received upon the conversion of a share of such Series A Preferred Stock.
Notwithstanding the foregoing, the Company shall not be obligated to deliver a
certificate unless such certificate would reflect an increase or decrease of at
least one percent of such adjusted amount.
 
(h) Issue Taxes. The Company shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of shares of
Series A Preferred Stock pursuant hereto; provided, however, that the Company
shall not be obligated to pay any transfer taxes resulting from any transfer
requested by any holder in connection with any such conversion.


 
 

--------------------------------------------------------------------------------

 

 
(i)           Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by facsimile or
three (3) business days following (x) being mailed by certified or registered
mail, postage prepaid, return-receipt requested, or (y) delivered to an express
mail delivery service such as Federal Express, with written receipt by the
addressee required, in either case addressed to the holder of record at its
address appearing on the books of the Company. The Company will give written
notice to each holder of Series A Preferred Stock at least twenty (20) days
prior to the date on which the Company closes its books or takes a record (I)
with respect to any dividend or distribution upon
 
the Common Stock, (II) with respect to any pro rata subscription offer to
holders of Common Stock or (III) for determining rights to vote with respect to
any Organic Change, dissolution, liquidation or winding-up and in no event shall
such notice be provided to such holder prior to such information being made
known to the public. The Company will also give written notice to each holder of
Series A Preferred Stock at least twenty (20) days prior to the date on which
any Organic Change, dissolution, liquidation or winding-up will take place and
in no event shall such notice be provided to such holder prior to such
information being made known to the public.

 
(j) Fractional Shares. No fractional shares of Common Stock shall be issued upon
conversion of the Series A Preferred Stock. In lieu of any fractional shares to
which the holder would otherwise be entitled, the Company, at its option, shall
(i) pay cash equal to the product of such fraction multiplied by the average of
the closing bid prices of the Common Stock for the five (5) consecutive trading
immediately preceding the Voluntary Conversion Date, or (ii) issue one whole
share of Common Stock to the holder.

 
(k) Reservation of Common Stock. The Company shall, so long as any shares of
Series A Preferred Stock are outstanding, reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Series A Preferred Stock, such number of shares of Common
Stock as shall from time to time be sufficient to effect the conversion of all
of the Series A Preferred Stock then outstanding (without giving effect to the
limitations set forth in Section 7 hereof).

 
(1) Retirement of Series A Preferred Stock. Conversion of Series A Preferred
Stock shall be deemed to have been effected on the applicable Voluntary
Conversion Date. The Company shall keep written records of the conversion of the
shares of Series A Preferred Stock converted by each holder. A holder shall be
required to deliver the original certificates representing the shares of Series
A Preferred Stock upon any conversion of the Series A Preferred Stock
represented by such certificates.

 
(m) Regulatory Compliance. If any shares of Common Stock to be reserved for the
purpose of conversion of Series A Preferred Stock require registration or
listing with or approval of any governmental authority, stock exchange or other
regulatory body under any federal or state law or regulation or otherwise before
such shares may be validly issued or delivered upon conversion, the Company
shall, at its sole cost and expense, in good faith and as expeditiously as
possible, endeavor to secure such registration, listing or approval, as the case
may be.

 
6.            No Preemptive or Redemption Rights. No holder of the Series A
Preferred Stock shall be entitled to rights to subscribe for, purchase or
receive any part of any new or additional shares of any class, whether now or
hereafter authorized, or of bonds or debentures, or other evidences of
indebtedness convertible into or exchangeable for shares of any class, but all
such new or additional shares of any class, or any bond, debentures or other
evidences of indebtedness convertible into or exchangeable for shares, may be
issued and disposed of by the Board of Directors on such terms and for such
consideration (to the extent permitted by law), and to such person or persons as
the Board of Directors in their absolute discretion may deem advisable.

 
 

--------------------------------------------------------------------------------

 
 
7. Conversion Restriction. Notwithstanding anything to the contrary set forth in
Section 5 of this Certificate of Designation, at no time may a holder of shares
of Series A Preferred Stock convert shares of the Series A Preferred Stock if
the number of shares of Common Stock to be issued pursuant to such conversion
would exceed, when aggregated with all other shares of Common Stock owned by
such holder at such time, the number of shares of Common Stock which would
result in such holder beneficially owning (as determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules
thereunder) more than 9.99% of all of the Common Stock outstanding at such time;
provided, however, that upon a holder of Series A Preferred Stock providing the
Company with sixty-one (61) days notice (pursuant to Section 5(i) hereof) that
such holder would like to waive Section 7 of this Certificate of Designation
with regard to any or all shares of Common Stock issuable upon conversion of
Series A Preferred Stock, this Section 7 shall be of no force or effect with
regard to those shares of Series A Preferred Stock referenced in the Waiver
Notice.
 
8. Inability to Fully Convert.
 
(a) Holder's Option if Company Cannot Fully Convert. If, upon the Company's
receipt of a Conversion Notice, the Company cannot issue shares of Common Stock
for any reason, including, without limitation, because the Company (x) does not
have a sufficient number of shares of Common Stock authorized and available or
(y) is otherwise prohibited by applicable law or by the rules or regulations of
any stock exchange, interdealer quotation system or other self-regulatory
organization with jurisdiction over the Company or its securities, from issuing
all of the Common Stock which is to be issued to a holder of Series A Preferred
Stock pursuant to a Conversion Notice, then the Company shall issue as many
shares of Common Stock as it is able to issue in accordance with such holder's
Conversion Notice and with respect to the unconverted Series A Preferred Stock
(the "Unconverted Preferred Stock") the holder, solely at such holder's option,
can elect, at any time after receipt of notice from the Company that there is
Unconverted Preferred Stock, to void the holder's Conversion Notice as to the
number of shares of Common Stock the Company is unable to issue and retain or
have returned, as the case may be, the certificates for the shares of the
Unconverted Preferred Stock.

 
In the event a Holder shall elect to convert any shares of Series A Preferred
Stock as provided herein, the Company cannot refuse conversion based on any
claim that such Holder or any one associated or affiliated with such Holder has
been engaged in any violation of law, violation of an agreement to which such
Holder is a party or for any reason whatsoever, unless, an injunction from a
court, on notice, restraining and or enjoining conversion of all or any of such
shares of Series A Preferred Stock shall have issued.
 
(b) Mechanics of Fulfilling; Holder's Election. The Company shall immediately
send via facsimile to a holder of Series A Preferred Stock, upon receipt of a
facsimile copy of a Conversion Notice from such holder which cannot be fully
satisfied as described in Section 8(a) above, a notice of the Company's
inability to fully satisfy such holder's Conversion Notice (the "Inability to
Fully Convert Notice"). Such Inability to Fully Convert Notice shall indicate
(i) the reason why the Company is unable to fully satisfy such holder's
Conversion Notice and (ii) the number of shares of Series A Preferred Stock
which cannot be converted.
 
9. Vote to Change the Terms of or Issue Preferred Stock. The affirmative vote at
a meeting duly called for such purpose, or the written consent without a
meeting, of the holders of not less than sixty-seven percent (67%) of the then
outstanding shares of Series A Preferred Stock, shall be required for any change
to this Certificate of Designation or the Company's Certificate of Incorporation
which would amend, alter, change or repeal any of the powers, designations,
preferences and rights of the Series A Preferred Stock.

 
 

--------------------------------------------------------------------------------

 

 
10. Lost or Stolen Certificates. Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Preferred Stock Certificates representing the shares of Series A Preferred
Stock, and, in the case of loss, theft or destruction, of any indemnification
undertaking by the holder to the Company and, in the case of mutilation, upon
surrender and cancellation of the Preferred Stock Certificate(s), the Company
shall execute and deliver new preferred stock certificate(s) of like tenor and
date.
 
11. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Certificate of Designation shall be
cumulative and in addition to all other remedies available under this
Certificate of Designation, at law or in equity (including a decree of specific
performance and/or other injunctive relief), no remedy contained herein shall be
deemed a waiver of compliance with the provisions giving rise to such remedy and
nothing herein shall limit a holder's right to pursue actual damages for any
failure by the Company to comply with the terms of this Certificate of
Designation. Amounts set forth or provided for herein with respect to conversion
and the like (and the computation thereof) shall be the amounts to be received
by the holder thereof and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the holders of the Series A Preferred Stock and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the holders
of the Series A Preferred Stock shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.
 
12. Specific Shall Not Limit General; Construction. No specific provision
contained in this Certificate of Designation shall limit or modify any more
general provision contained herein.
 
13. Failure or Indulgence Not Waiver. No failure or delay on the part of a
holder of Series A Preferred Stock in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.
 
 

--------------------------------------------------------------------------------

 



 
 
IN WITNESS WHEREOF, this Certificate of Designation is executed on Company this
22nd day of December, 2011.






 
VISTAGEN THERAPEUTICS, INC.




 
By: /s/ Shawn Singh
        Name: Shawn Singh
Title:   Chief Executive Officer


 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A
VISTAGEN THERAPEUTICS, INC. CONVERSION NOTICE


 
Reference is made to the Certificate of Designation of the Relative Rights and
Preferences of the Series A Convertible Preferred Stock of VistaGen
Therapeutics, Inc. (the "Certificate of Designation"). In accordance with and
pursuant to the Certificate of Designation, the undersigned hereby elects to
convert the number of shares of Series A Preferred Stock, par value $.001 per
share (the "Preferred Shares"), of VistaGen Therapeutics, Inc., a Nevada
corporation (the "Company"), indicated below into shares of Common Stock, par
value $.001 per share (the "Common Stock"), of the Company, by tendering the
stock certificate(s) representing the share(s) of Preferred Shares specified
below as of the date specified below.


 
Date of
Conversion:                                                                                                                               


 
Number of Preferred Shares to be converted:
 
Stock certificate no(s).:
 
Number of Preferred Shares to be converted:
 
Common Stock has been sold:
YES                                                                           NO
  Please confirm the following information: Conversion Rate:
 
Number of shares of Common Stock to be issued:


 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
 
by the Holder on the Date of Conversion determined in accordance with Section 16
of the
 
Securities Exchange Act of 1934, as
amended:                                                                                                              


 
Please issue the Common Stock into which the Preferred Shares are being
converted and, if applicable, any check drawn on an account of the Company in
the following name and to the following address:


 
Issue
to:                                                                                                                              


 
Facsimile Number:


 
Authorization:                                                                       
 
By:             _____________
 
Title:             _____________
 
Dated: